 In the Matter Of UNION PREMIER FOOD STORES, INC., A PENNSYLVANIA-CORPORATION; THE FOOD FAIR, INC. OF PENNSYLVANIA, A PENNSYL-VANIA CORPORATION THE FOOD FAIR, INC., A NEW JERSEY CORPORA-TIONandUNITED RETAIL & WHOLESALE EMPLOYEES OF AMERICA,AFFILIATED WITH THE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCase No. R-859.-Decided December 8, 1938Retail Grocery and Food Products Industry-Investigation of Representatives:controversyconcerning representation of employees:rival organizations ; con-troversyas to appropriate bargaining units-UnitsAppropriate for CollectiveBargaining:where considerations determinative of appropriate unit are suchthat eitherof two contentionsisvalid,decisive factor is the desire of theemployeesinvolved ;determination of dependent upon results of separate elec-tions-Representatives:eligibilitytoparticipateinchoice:part-time em-ployees -ElectionsOrderedMr. Joseph Castiello, Mr. Geoffrey Cunniff,andMr. Samuel G.Zack,for the Board.Mr. William B. Rudenko, Mr. B. L. Barkan,andMr. Harry Shapiro,all of Philadelphia, Pa., andMr. Louis Stein,of Union City, N. J., forthe Companies.Mr. Nathan Ziserinan,of Philadelphia, Pa., for the United.Mr. Edward Davis,of Philadelphia, Pa., for the Association.Lour F. McCabe cC William J. O'Brien,byMr. Louis F. McCabe,of Philadelphia, Pa., for the Amalgamated.Mr. Albert J. Bader,of Philadelphia, Pa., for the Warehouse Union.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 27, 1938, United Retail & Wholesale Employees of Amer-ica,herein called the United, filed with the Regional- Director forthe Fourth Region (Philadelphia, Pennsylvania) a petition and onMay 12, 1938, an amended petition, both petitions alleging that aquestion affecting commerce had arisen concerning the representationof employees of Union Premier Food Stores, Inc., The Food Fair, Inc.of Pennsylvania, and The Food Fair, Inc., herein collectively called10 N. L. R. B., No. 26.370 DECISIONS AND ORDERS371the Companies,and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein calledthe Act.On May 20, 1938, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On June 10, 1938, the Regional Director issued a notice of hearing,,copies of which were duly served upon the Companies,upon theUnited, upon Retail Clerks International Protective Association, FoodClerks and Managers Union, Local 1357, herein called the Association,and upon Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 195, herein called the Amalgamated,the latter two,being labor organizations claiming to represent employees directlyaffected by the investigation.Pursuant to the notice,a hearing was-held on June 16,17, 20, and 21,1938, at Philadelphia.Pennsylvania,before Mapes Davidson,the Trial Examiner duly designated by the,Board.The Board,the Company,the United,the Association, theAmalgamated,and the Storage Warehouse Employees Union, Local18571,herein called the Warehouse Union, a labor organization alsoclaiming to represent employees directly affected by the investigation,,were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF THE COMPANIESUnion Premier Food Stores, Inc., a Pennsylvania corporation, oper-ates 12 retail food stores in Pennsylvania which sell meats,groceries,produce, Seafoods,dairy products,and other food products.It ownsthe entire stock of The Food Fair, Inc. of Pennsylvania,a Pennsyl-vania corporation, which operates nine retail food stores in Pennsyl-vania, and of The Food Fair, Inc., 'a New Jersey corporation, whichoperates.six retail food stores in Maryland and New Jersey.TheCompanies maintain storage warehouses in Philadelphia and Balti-more.Employees are frequently interchanged among the,Companies :372NATIONAL LABOR RELATIONS BOARDand among the various stores and a single pay roll is kept for all the,employees.' It was stipulated by counsel for the Companies that, "the approxi-mate annual sales of the businesses of the three corporations is$20,000,000"; that "each of the said 27 stores and warehouses sellsto and buys from all of the other stores and warehouses"; that "mer-^chandise shipments are made interchangeably between stores, ware-houses and States in which the places of business of the corporationsare located in every possible variety of manner"; that "approximately^90 per cent of of the merchandise used or handled by the warehouses,of the three corporations is purchased and shipped to said warehousesfrom numerous points outside the state (in which) the particularwarehouse is situated"; that "approximately 60 per cent of the said-merchandise is in turn'purchased by and shipped to stores outside the-state in which the particular warehouse is situated."It was also stipulated that for all practical purposes the Companies-"constitute interdependent corporations having a unity of ownership,operations and management," and that they "are now, and have been-for a long period of time, engaged in interstate commerce and are,-therefore, subject to the jurisdiction of the National Labor RelationsBoard."II.THE ORGANIZATIONSINVOLVEDUnited Retail & Wholesale Employees of America is a labor organi-zation affiliated with the Committee for Industrial Organization, ad-mitting to its membership all employees of the Companies, exceptofficeworkers, supervisors, and superintendents.Retail Clerks, International Protective Association, Food Clerksand Managers Union, is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to its membership, through itslocals, all employees of the Companies, except executives, office em-ployees, and warehousemen.The jurisdiction of its Local 1357,according to its president and business agent, includes the territory'"from Linwood, New Jersey, South to Cape May, North to Easton,Pennsylvania, and South to New Castle, Delaware," but does notextend to Maryland.Amalgamated Meat Cutters and Butcher Workmen of North Ameri-ca is a labor organization affiliated with the American Federation ofLabor, admitting to its membership, through its locals, employees ofthe Companies who work in its meat departments. The jurisdictionof its Local 195 is limited to employees in Philadelphia.StorageWarehouse Employees Union,,Local 18571, is -a labor or-,ganization affiliatedwith the - American Federation of Labor, ad-mitting-to its membership warehouse employees, of the Companies., DECISIONSAND ORDERSIII.THE QUESTION CONCERNING REPRESENTATION373Some time prior to 1938, the Association, the Amalgamated, and theWarehouse Union, began to organize and thereafter presented to theCompanies proposed agreements covering the clerical employees, themeat cutters and butchers, and the warehouse employees, respectively.Although the Companies apparently negotiated with the three labor,organizations from such time until the early part of 1938, the nego-tiations failed to result in the execution of any agreements.Accord-ingly,, picketing of certain of the stores of the Companies began aboutMarch 24, 1938.During March 1938, the United began an organizational campaignamong the employees of the Companies and it now claims to representa majority of such employees within an appropriate unit.We find that a question has arisen concerning the representation ofemployees of the Companies.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andhas led and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. TIIE APPROPRIATE UNITThe United seeks a bargaining unit composed of all employees ofthe Companies, excluding executives, supervisory employees, and officeworkers.It states in support of this unit that there is a communityof interest among all of the said employees as regards collective bar-gaining and that, due to frequent transfer of employees among thevarious stores and warehouses and "among the various departments,more than one bargaining unit is impractical.The Amalgamated, the Association, and the Warehouse Union, allaffiliatedwith the American Federation of Labor and herein collec-tively called the A. F. of L. affiliates, seek three bargaining unitsamong the employees of the Companies, excluding executives, super-visory employees, and office workers.They ask for one unit composedof the warehouse employees of the Companies; a second unit composedof the meat cutters and butchers of the Companies; and a third com-posed of the remaining employees of the Companies.They claim,that there are distinct skilled craft groups among tile.employees, and147841-39-vol 10-25 374NATIONAL LABOR RELATIONS BOARDthat more effective bargaining is possible if such employees are es-tablished in separate bargaining units.Although the record is not entirely satisfactory as regards the ex-tent of the transfer of employees among the various stores, ware-houses, and departments, it appears that some transfer does take place.It also appears, however, that a number of employees are rather per-manently assigned to particular types of work and that warehouseemployees on the one hand and the meat cutters and butchers on theother hand are rather well-defined groups.We feel that the ware-housemen and the meat cutters, respectively, may appropriately beestablished in two separate units or be included in a unit with theother employees of the Companies. In accordance with our usualpractice under such circumstances, we conclude that the desires of theemployees themselves should be deternminative.'We conclude, more-over, that the desires of the employees can best be ascertained by elec-tions by secret ballot.Since it appears from the record that thejurisdiction of Retail Clerks International Protective Association,Food Clerks and Managers Union, Local 1357, and AmalgamatedMeat Cutters and Butcher Workmen of North America, Local 195,does not include all the areas in which stores of the Companies aresituated, we shall place on the ballots the names of the respectiveinternationals with which the two locals are affiliated rather thanthe names of the locals themselves. If an international is designatedas bargaining representative, that organization will be able to deter-mine through its own procedure what local or locals affiliated with itare to effectuate the bargaining.We will, therefore, order the following elections among the follow-ing employees of the Companies, excluding executives, supervisoryemployees, and office workers : One among the warehouse employeesto determine whether they desire to be represented by the Unitedor by the Warehouse Union, or by neither; one among the meat cuttersand butchers to determine whether they desire to be represented by theUnited or by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, or by neither; and the third among the remaining em-ployees of the Companies to determine whether they desire to berepresented by the United or by Retail Clerks International ProtectiveAssociation, Food Clerks and Managers Union, or by neither. If amajority of the employees in any group select one of the A. F. of L.affiliates to represent them, the employees in said group shall consti-tute a separate bargaining unit. If a majority in any one or moreof the groups accord the United a majority, all the employees in theiSeeMatter of The GlobeMachine and StampingCoandMetalPolishersUnion, Local[No3; InteinationalAssociationofMachinists, DistiictNo 54;Federal Labor UnionIS?88,and United Automobile Workers of America,3 N. L. R. B 294. DECISIONS AND ORDERS375group or groups which so designate the United shall constitute a singlebargaining unit.All the labor organizations here involved apparently took the posi-tion that regular part-time employees of the Companies should beallowed to participate in any election, but that temporary part-timeemployees or transients should be excluded from such participation.The Companies contend that persons not working full time are tem-porary employees and that only full-time employees should be deemedemployees of the Companies. If a part-time Worker was employed byany of the Companies during part of 3 of the 4 weeks immediatelypreceding the date of the Direction of Elections hereinafter providedfor, We conclude that he may fairly be considered as a regular part-time employee.All such employees will be allowed to participate inthe elections herein ordered.Accordingly the persons eligible to votein the three elections will be the full-time employees within the threerespective groups specified above who Were employed by the Com-panies during the pay-roll period next preceding the date of the issu-ance of the said Direction of Elections and the part-time employeeswithin said groups who were employed by the Companies during anypart of 3 of the 4 weeks next preceding the said date.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONor LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Union Premier Food Stores, Inc., The FoodFair, Inc. of Pennsylvania, and The Food Fair, Inc., within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat.449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,it is herebyD_ ECTnn that,as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with UnionPremier Food Stores,Inc, The Food Fair, Inc. of Pennsylvania, andThe Food Fair, Inc., eletions by secret ballot shall be conducted withintwenty (20) days fromthe date of this Direction, under the direc-tion and supervision of the Regional Director for the Fourth Region,acting in this matter as agent for the National Labor Relations Board, 376NATIONAL LABOR RELATIONS BOARDamong the full-time employees within the groups described below whowere employed by the Companies during the pay-roll period nextpreceding the date of the issuance of this Direction and the part-timeemployees within the said groups who were employed by the Com-panies during any part of 3 of the 4 weeks next preceding the afore-said date, excluding executives, supervisory employees, and officeWorkers :(a)The warehouse employees to determine whether they desire tobe represented by United Retail & Wholesale Employees of Americaor Storage Warehouse Employees Union, Local 18571, for the purposesof collective bargaining, or by neither;(b)The meat cutters and butchers to determine whether they de-sire to be represented by United Retail & Wholesale Employees ofAmerica or Amalgamated Meat Cutters and Butcher Workmen ofNorth America for the purposes of collective bargaining, or byneither;(c)All the remaining employees to determine whether they desireto be represented by United Retail & Wholesale Employees of Amer-ica or Retail Clerks International Protective Association, Food Clerksand Managers Union, for the purposes of collective bargaining, or byneither.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Elections.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 16, 1938On December 8, 1938, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ing, the election to be held within twenty (20) days from the date ofthe Direction, under the direction and supervision of the RegionalDirector for the Fourth Region.At the request of the-parties, theBoard hereby amends the Direction of Election issued on December 8,1938, by striking therefrom the words, "within twenty (20) days fromthe date of this Direction" and substituting therefor the words, "withinthirty-five (35) days from the date of this Direction."Mr. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.10 N. L.R. B., No. 26a. DECISIONS AND ORDERS[SAME TITLE]SUPPLEMENTAL DECISION377ORDERANDSECOND AMENDMENT TO DIRECTION OF ELECTION,January 5, 1939On April 27, 1938, United Retail & Wholesale Employees ofAmerica, herein called the United, filed with the Regional Directorfor the Fourth Region(Philadelphia,Pennsylvania)a petition andon May 12, 1938, an amended petition, both petitions alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Union Premier Food Stores, Inc., The FoodFair, Inc. of Pennsylvania,and The Food Fair,Inc., herein collec-tively called the Companies, and requesting an investigation- andcertification of representatives pursuant to Section 9 (c) of the Na-tionalLaborRelationsAct, 49 Stat. 449, herein called the Act.OnMay 20, 1938, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3,of National Labor Relations Board Rules and Regula-tions-Series 1, as amended,ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upondue notice.On June 10, 1938, the Regional Director issued a notice` of hear-ing, copies of which were duly served upon the Companies, uponthe United, upon Retail Clerks International Protective Association,Food Clerks and Managers Union, Local 1357, herein called theAssociation, and upon Amalgamated Meat Cutters and ButcherWorkmen of North America, Local 195, herein called the Amalga-mated, the latter two being labor organizations claiming to representemployees directly affected by"the investigation.Pursuant to, thenotice, a hearing was held on June 16, 17, 20, and 21, 1938, at Phila-delphia, Pennsylvania,beforeMapes Davidson, the Trial Examinerduly designated by the Board.The Board, the Company, the United,the Association, the Amalgamated, and the Storage Warehouse Em-ployees Union, Local 18571, herein called the Warehouse Union, alabor organization also claiming to represent employees directly af-fected by the investigation, were represented by counsel and partici-pated in the hearing.At the hearing,theUnited sought a bargaining unit composedof all employees of the Companies,excluding executives,supervisory 378NATIONAL LABOR RELATIONS BOARDemployees, and office workers.The Amalgamated, the Association,and the Warehouse Union, all affiliated with the American Federa-tion of Labor and herein collectively called the A. F. of L. affiliates,sought three bargaining units among the employees of the Companies,excluding executives, supervisory employees, and office workers.They asked for one unit composed of the warehouse employees ofthe Companies; a second unit composed of the meat cutters andbutchers of the Companies; and the third composed of the remain-ing employees of the Companies.On December 8, 1938, the Board issued a Decision and Directionof Elections.On December 16, 1938, it issued an Amendment totheDirection of Elections.In its Decision, the Board concludedthat the warehousemen and meat cutters, respectively, might appro-priately either be established in two separate units or be includedin a unit with other employees of the Companies. It held that thedesires of the employees themselves should be determinative andfound that the desires could best be ascertained by elections by secretballot.Since it appeared from the record that the jurisdiction ofRetail Clerks International Protective Association, Food Clerks andManagers Union, Local 1357, and of Amalgamated Meat Cutters andButcherWorkmen of North America, Local 195, does not includeall the areas in which stores of the Companies are situated, the Boardstated that there would be placed on the ballots the names of therespective internationals with which the two locals are affiliatedrather than the names of the locals themselves.The Board alsostated that if an international was designated as bargaining repre-sentative, that organization would be able to determine through itsown procedure what local or locals affiliated with it should effectuatethe bargaining.The Direction of Elections, as amended, directed that elections bysecret ballot be conducted within thirty-five (35) days from thedate of the Direction, among the full-time employees within thefollowing groups who were employed by the Companies during thepay-roll period next preceding the date of the issuance of the Direc-tion and the part-time employees within the said groups who wereemployed by the Companies during any part of 3 of the 4 weeksnext preceding the aforesaid date, excluding executives, supervisoryemployees, and office workers : (a) the warehouse employees to de-termine whether they desire to be represented by United Retail &Wholesale Employees of America or Storage Warehouse EmployeesUnion, Local 18571, for the purposes of collective bargaining, or byneither; (b) the meat cutters and butchers to determine whetherthey desire to be represented by United Retail & Wholesale Em-ployees of America or Amalgamated Meat Cutters and Butcher DECISIONS AND ORDERS379Workmen of North America for the purposes of collective bargain-ing, or by neither; and (c) all the remaining employees to determinewhether they desire to be represented by United Retail & WholesaleEmployees of America or Retail Clerks International ProtectiveAssociation, Food Clerks and Managers Union, for the purposes ofcollective bargaining, or by neither.The Board stated that if amajority of the employees in any group selected one of the A. F. of L.affiliates to represent them, the employees in said group should con-stitute a separate bargaining unit and that if a majority in any oneor more group or groups accorded the United a' majority all theemployees in the group or groups which so designated the Unitedshould constitute a single bargaining unit.By letter dated December 23, 1938, John K. Keane, on behalf ofRetail Clerks Local 692, filed with the Board objections to the inclu-sion of retail clerks in Baltimore within the scope of the Directionof Elections.The letter stated that Local 692 was not a party tothe proceedings before the Board and had no notice thereof.On December 30, 1938, Grocery and Food Clerks Local 1245,R. C. I. P. A., affiliated with the American Federation of Labor,filed with the Board a petition stating that it has jurisdiction overgrocery and food clerks in the State of New Jersey; that it hasamong its members all persons engaged as grocery and food clerksby the Food Fair Inc. in the stores located in the town of West NewYork, county of Hudson, and the State of New Jersey, and in thecity of Paterson, county of Passaic, and State of New Jersey; thatthe New Jersey Food Fair Inc. is not engaged in interstate com-merce; and that the said local was not made a party to the proceed-ings and did not have an opportunity to be heard. In its petitionLocal 1245 asked that a hearing be held relative to the petition un-less the Board excludes from its Direction of Elections the groceryand food clerks "employed by the Food Fair Inc., particularly mar-kets located in the Town of West New York, County of Hudson, andState of New Jersey, and the City of Paterson, County of Passaic,and State of New Jersey" and further asked "a stay of any electionin the State of New Jersey of the grocery and food clerks employedby the Food Fair pending a determination upon this petition."In view of the facts here presented, it appears that labor organiza-tions claiming to represent employees directly affected by the in-vestigation of the Board were not notified of the proceeding beforethe Board and did not have an opportunity to be heard. Underall the circumstances, we feel it necessary to order the holding ofan additional hearing at which all parties having an interest in theproceedings may have an opportunity to participate and introducetestimony, and that it is also necessary to amend the Direction of 380NATIONAL LABOR RELATIONS BOARDElections postponing the elections which have been ordered pendingthe additional hearing and a determination of any issues which maybe raised at such hearing.Upon the entire record in the case, the Board makes the following :ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY ORDERED that the Regional Director for the FourthRegion provide for an additional appropriate hearing upon duenotice to take further evidence in accordance with this SupplementalDecision.The Direction of Elections issued on December 8, 1938, as amendedby an Amendment issued December 16, 1938, is hereby amended bystriking therefrom the words, "within thirty-five (35) days fromthe date of this Direction" and substituting therefor the words, "atsuch time as the Board may in the future specify."MR. EDWIN S. SMITH took no part in the consideration of theabove Supplemental Decision, Order, and Second Amendment toDirection of Election.10 N. L. R. B., No. 26b.